Citation Nr: 1025700	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-35 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a mental disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to May 1992.  

This matter came to the Board of Veterans' Appeals (Board) from a 
July 2005 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in November 
2009.  A review of the record shows that the RO has complied with 
all remand instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).

The Veteran testified at a hearing before the Board in June 2009.  


FINDING OF FACT

A mental disability was not manifested during active service or 
for many years thereafter.   


CONCLUSION OF LAW

A mental disability was not incurred in or aggravated by the 
Veteran's active service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in February 2005.  In March 2006, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
initial inadequate notice provided to the Veteran, the Board 
finds no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  In 
any event, since the Board concludes below that there is a 
preponderance of evidence against the claim, any questions as to 
the appropriate disability ratings and effective dates to be 
assigned are rendered moot.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran's service 
treatment records and post-service VA and private treatment 
records are on file.  The evidence of record also contains 
several reports of VA examinations.  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Therefore, the Board finds that duty to notify and duty 
to assist have been satisfied and will proceed to the merits of 
the Veteran's appeal. 

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There are no service treatment records related to a mental 
disability.  

The Veteran underwent a VA examination in May 2005.  Following 
examination, the examiner diagnosed cognitive dysfunction with 
associated memory loss, moderate severity with progression.  

The Veteran underwent another VA examination in May 2006.  He 
denied any medication for a mental disability.  He reported 
depression and memory problems since service.  Following mental 
status examination, the examiner diagnosed undifferentiated 
somatoform disorder, as well as some memory deficiency.  

An August 2006 VA examination addendum reflects that the examiner 
opined that the undifferentiated somatoform disorder has no 
perceptible relationship to the Veteran's military service.  The 
examiner opined that it is much less likely than not that any 
undiagnosed mental illness would be related to the Veteran's Gulf 
War service.  

The Veteran underwent another VA examination in December 2009.  
He reported depression and fatigue since 1993 with divorce in 
1995 and increasing depression after that.  He stated that 
depression increased following his mother's death in 2009.  He 
reported that raising his son on his own has contributed to life 
stress. 

Following mental status examination, the examiner diagnosed 
dysthymia and recurrent major depressive disorder.  The examiner 
noted that the onset of major depression has been over the 
previous couple of years, but the dysthymia was present since the 
mid-1990's.  The Veteran's mother died the previous year, which 
precipitated another depressive episode.  The Veteran has abused 
alcohol at times, which likely aggravated his depressive 
symptoms.  The examiner opined that none of the above diagnoses 
are considered to be connected to service.  The examiner reasoned 
that the onset for the depressive disorders was well after the 
Veteran was out of service, and related to other stressors, not 
military stressors.  The Veteran did not meet the full criteria 
for posttraumatic stress disorder (PTSD).  The examiner noted 
that previous testing showed some signs of possible somatoform 
disorder, but the Veteran also reported chronic back pain, which 
likely accounted for the test results.  The examiner did not see 
significant signs of somatoform tendencies, other than the 
Veteran focusing a great deal on his physical health, and the 
Veteran apparently had valid medical diagnoses which accounted 
for these issues.  Based on the available information, the 
examiner did not find a full diagnosis of a somatoform disorder.  
The examiner opined that it is more likely than not that the 
Veteran's complaint of memory and concentration problems are a 
part of his depression, and not considered part of an 
"undiagnosed illness," or part of an undifferentiated 
somatoform disorder.  

Although post-service records show several diagnoses of mental 
disabilities, there is no medical evidence showing that any 
disability began during or is related to the Veteran's active 
service.  

The Board believes it significant that the August 2006 VA medical 
examiner opined that it is much less likely than not a mental 
disability, diagnosed as undifferentiated somatoform disorder, 
was related to the Veteran's Gulf War service.  The December 2009 
VA examiner altered the diagnoses to dysthymia and recurrent 
major depressive disorder and opined that none of the mental 
disabilities are considered to be connected to service.  The 
Board finds that these opinions are entitled to considerable 
weight and are competent evidence demonstrating the post-service 
onset of any mental disability.  

Additionally, the Board notes that the lack of any evidence of a 
mental disability for over 13 years between the Veteran's 
separation from service and the first diagnosis of a mental 
disability is itself persuasive evidence that a mental disability 
began long after service.  A prolonged period without medical 
complaint can be considered, along with other factors concerning 
the claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in any 
chronic or persistent disability which still exists currently.  
See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  

Where, as here, the determinative issue involves questions of a 
medical diagnosis or of medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis, statement, 
or opinion.  For this reason, the Board rejects the Veteran's 
statements as competent evidence to substantiate the claim that a 
mental disability, first documented many years after service, is 
related to his period of service.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence to 
support its findings and as there is no favorable medical 
evidence to support the claim of service connection for a mental 
disability, as articulated above, there is a preponderance of 
evidence against the claim and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a mental disability is not warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


